DETAILED ACTION

Allowable Subject Matter
Claim 1-6, 9-12, 20-26, 28, 30-33, 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest select two out of the first, second, and third regions upon which to perform, respectively, first and second optical measurements, such that in response to the one or more components having a relatively lower concentration, regions having a relatively larger height difference are selected, and in response to the one or more components having a relatively higher concentration, regions having a relatively smaller height difference are selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797